 

Exhibit 10.13

 

ASSIGNMENT AND AMENDMENT OF MANAGEMENT AGREEMENTS

 

This Assignment and Amendment of Management Agreement (“Assignment”) is made,
effective as of March 31, 2017 (the “Effective Date”), by and between (1)
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company, whose principal place of business is 405 Park Avenue, New
York, NY 10022 (“Assignor”); (2) ARC Hospitality Portfolio I MCK TRS, LLC, a
Delaware limited liability company, ARC Hospitality Portfolio I NTC TRS, LP, a
Delaware limited partnership, ARC Hospitality Portfolio II NTC TRS, LP, Delaware
limited partnership, and ARC Hospitality Portfolio II MISC TRS, LLC, a Delaware
limited liability company, the principal place of business of each of which is
3950 University Drive, Suite 301, Fairfax, Virginia 22030 (collectively,
“Assignee”); and (3) McKibbon Hotel Management, inc., a Florida corporation,
with an office at 402 Washington Street, SE, Suite 200, Gainesville, GA 30501
(“Manager”).

 

RECITATIONS

 

WHEREAS, Assignee is the operating lessee of the Hotels listed on Exhibit A
hereto (collectively, “Hotels”), pursuant to leases (collectively, “Leases”)
between Assignee and the entities listed as “Property Owner” on Exhibit A hereto
(collectively, “Property Owners”), which are the owners of the respective listed
Hotels;

 

WHEREAS, Assignor and Assignee have entered into those certain management
agreements by and between the entities listed as “Owner” with respect to each
Hotel on Exhibit A hereto, dated as of February 27, 2015 (collectively, “Owner
Management Agreements”), pursuant to which the Assignee has, among other things,
appointed Assignor as Assignee’s exclusive agent to supervise, direct, and
control management and operation of the Hotels pursuant to the terms thereof;

 

WHEREAS, Assignor and Manager are parties to those certain Management Agreements
(collectively, “Management Agreements”), dated October 3, 2014 but effective as
of February 27, 2015 with respect to the management of the Hotels;

 

WHEREAS, Assignor and Assignee are, contemporaneously with the execution of this
Assignment, terminating the Owner Management Agreements, and in connection
therewith, Assignor desires to assign its rights and obligations under the
Management Agreements, Assignee desires to accept the assignment of Assignor’s
rights and obligations under the Management Agreements, as amended by this
Assignment, and Manager desires to acknowledge and consent to such assignment;
and

 

NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

 

 

 

1.Effective as of the Effective Date, Assignor hereby assigns, transfers and
conveys to the applicable Assignee set forth opposite the name of the applicable
Management Agreement on Exhibit A hereto all of Assignor’s rights, title and
obligations in, to and under such Management Agreements, and such Assignee
hereby accepts and assumes all such rights under such Management Agreements and
assumes all obligations and liabilities of Assignor under such Management
Agreements. Manager hereby consents to such assignment and assumption.

 

2.Each of Assignee and Manager agrees that each of the Management Agreements are
hereby amended as follows:

 

a.All references to “Owner” and/or “TRS” shall hereafter be deemed to refer to
the applicable Assignee set forth opposite the name of the applicable Management
Agreement on Exhibit A hereto. References to both “Owner” and “TRS” in any
single sentence shall each be deemed to refer to the applicable Assignee set
forth opposite the name of the applicable Management Agreement on Exhibit A
hereto.

 

b.In the first line of the Subsection A of the Preliminary Statement, the words
“of the operating lessee (“TRS”) and” are deleted.

 

c.The second sentence of Subsection A of the Preliminary Statement is deleted.

 

d.The following is added as a new Section 8.01(h) to the Management Agreements
for the Hotels listed on the first two pages of Exhibit A hereto:

 

 2 

 

 

Notwithstanding anything herein to the contrary, in the event that W2007 Equity
Inns Senior Mezz, LLC, or its successor or assign (“Preferred Equity Holder”),
delivers notice to Management Company that a “Changeover Event” has occurred
under the Amended and Restated Limited Liability Company Agreement of ARC
Hospitality Portfolio I Holdco, LLC, dated February 27, 2015, which notice shall
be definitive hereunder as to whether a “Changeover Event” has occurred for
purposes of this Agreement, and upon which Management Company shall be required
and entitled to rely, Preferred Equity Holder may terminate this Agreement by
written notice (which may be incorporated in the initial notice as to the
occurrence of a Changeover Event), effective fifteen (15) days after receipt by
the Management Company or upon such later date as set forth in said notice,
without the payment of any termination fee, penalty, accrued and unpaid Base
Management Fees or Incentive Fees or any other fees, commissions or other
amounts payable or reimbursable to Management Company under this Management
Agreement. Notwithstanding anything herein to the contrary, (a) Management
Company shall not be obligated to return or refund to the Preferred Equity
Holder any Base Management Fee or Incentive Fees or any other fees, commissions
or other amounts payable or reimbursable to the Management Company under the
Management Agreements already received by the Management Company prior to its
receipt of such notice of the Changeover Event, and to which the Management
Company was entitled under the Management Agreements, (b) Management Company
shall be entitled to collect from the Preferred Equity Holder the Base
Management Fee (other than any termination fee and penalty) or Incentive Fees or
any other fees, commissions or other amounts payable or reimbursable to the
Management Company under the Management Agreements accruing in accordance with
the Management Agreements for any period of time that the Management Company
continues to perform its obligations under the terms of the Management
Agreements at the request of the Preferred Equity Holder and (c) in the event of
a Changeover Event, the Management Company shall be entitled to collect and
retain from the Assignor any Base Management Fee or Incentive Fee or any other
fees, commissions or other amounts payable or reimbursable to the Management
Company under the Management Agreements accrued but unpaid prior to the
occurrence of the Changeover Event and to which Management Company is entitled
under the Management Agreements. The parties hereto acknowledge that the
foregoing agreement by the Management Company does not constitute a waiver by
the Management Company of the payment by the Assignor of the Management Fees or
other amounts payable or reimbursable under the Management Agreements.  The
parties hereby agree and acknowledge that the Preferred Equity Holder shall be
an express third party beneficiary of this Management Agreement and entitled to
enforce the provisions hereof in accordance with the terms set forth herein. 
Management Company acknowledges that the provisions of this Section 8.01(h) were
a material component of the consideration received by Owner for entering into
this Agreement.

 

e.The following is added as a new Section 8.01(h) to the Management Agreements
for the Hotels listed on the third page of Exhibit A hereto:

 

 3 

 

 

Notwithstanding anything herein to the contrary, in the event that W2007 Equity
Inns Senior Mezz, LLC, or its successor or assign (“Preferred Equity Holder”),
delivers notice to Management Company that a “Changeover Event” has occurred
under the Amended and Restated Limited Liability Company Agreement of ARC
Hospitality Portfolio II Holdco, LLC, dated February 27, 2015, which notice
shall be definitive hereunder as to whether a “Changeover Event” has occurred
for purposes of this Agreement, and upon which Management Company shall be
required and entitled to rely, Preferred Equity Holder may terminate this
Agreement by written notice (which may be incorporated in the initial notice as
to the occurrence of a Changeover Event), effective fifteen (15) days after
receipt by the Management Company or upon such later date as set forth in said
notice, without the payment of any termination fee, penalty, accrued and unpaid
Base Management Fees or Incentive Fees or any other fees, commissions or other
amounts payable or reimbursable to Management Company under this Management
Agreement.  Notwithstanding anything herein to the contrary, (a) Management
Company shall not be obligated to return or refund to the Preferred Equity
Holder any Base Management Fee or Incentive Fees or any other fees, commissions
or other amounts payable or reimbursable to the Management Company under the
Management Agreements already received by the Management Company prior to its
receipt of such notice of the Changeover Event, and to which the Management
Company was entitled under the Management Agreements, (b) Management Company
shall be entitled to collect from the Preferred Equity Holder the Base
Management Fee (other than any termination fee and penalty) or Incentive Fees or
any other fees, commissions or other amounts payable or reimbursable to the
Management Company under the Management Agreements accruing in accordance with
the Management Agreements for any period of time that the Management Company
continues to perform its obligations under the terms of the Management
Agreements at the request of the Preferred Equity Holder and (c) in the event of
a Changeover Event, the Management Company shall be entitled to collect and
retain from the Assignor any Base Management Fee or Incentive Fee or any other
fees, commissions or other amounts payable or reimbursable to the Management
Company under the Management Agreements accrued but unpaid prior to the
occurrence of the Changeover Event and to which Management Company is entitled
under the Management Agreements. The parties hereto acknowledge that the
foregoing agreement by the Management Company does not constitute a waiver by
the Management Company of the payment by the Assignor of the Management Fees or
other amounts payable or reimbursable under the Management Agreements. The
parties hereby agree and acknowledge that the Preferred Equity Holder shall be
an express third party beneficiary of this Management Agreement and entitled to
enforce the provisions hereof in accordance with the terms set forth herein. 
Management Company acknowledges that the provisions of this Section 8.01(h) were
a material component of the consideration received by Owner for entering into
this Agreement.




f.In Section 12.10, the “If to Owner” section is replaced with

If to Owner:

ARC Hospitality Portfolio I MCK TRS, LLC

ARC Hospitality Portfolio I NTC TRS, LP

ARC Hospitality Portfolio II NTC TRS, LP

ARC Hospitality Portfolio II MISC TRS, LLC

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attention: General Counsel



 

3.Except as specifically modified by this Assignment, all of the provisions of
the Management Agreements are unchanged and continue in full force and effect.
In the event of any conflicts between any Management Agreement and this
Assignment, this Assignment shall control.

 

4.This Assignment is executed by, and shall be binding upon and inure to the
benefit of, the parties hereto and each of their respective administrators,
personal representatives, legal representatives, heirs, successors and permitted
assigns. None of the provisions of this Assignment shall be for the benefit of
or enforceable by any other person.

 

 4 

 

 

5.This Assignment may not be amended nor may any rights hereunder be waived
except by an instrument in writing signed by the parties sought to be charged
with such amendment or waiver.

 

6.This Assignment may be executed in counterparts, all of which taken together
shall constitute one and the same instrument and each of which shall be deemed
an original instrument as against any party who has signed it. Each party may
execute this Assignment via a facsimile (or transmission of a .pdf file) of this
Assignment. In addition, facsimile or .pdf signatures of authorized signatories
of the parties shall be valid and binding and delivery of a facsimile or .pdf
signature by any party shall constitute due execution and delivery of this
Assignment.

 

[Signatures appear on the following page]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered by their duly authorized officers as of the Effective
Date.

 

WITNESS:   ASSIGNOR:               American Realty Capital Hospitality Grace
Portfolio, LLC, a Delaware limited liability company              /s/ Daneale
Erickson   By: /s/ James A. Tanaka   Daneale Erickson     Name:  

James A. Tanaka 

        Title: Authorized Signatory               WITNESS:   ASSIGNEE:          
    ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware limited liability
company              /s/ Daneale Erickson   By: /s/ Paul C. Hughes   Daneale
Erickson     Name:   Paul C. Hughes         Title: Authorized Signatory        
Date: March 17, 2017                   ARC Hospitality Portfolio I NTC TRS, LP,
a Delaware limited partnership             By: ARC HOSPITALITY PORTFOLIO I NTC
TRS GP, LLC, its general partner              /s/ Daneale Erickson   By: /s/
Paul C. Hughes     Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory         Date: March 17, 2017  



 

 1 

 

  

    ARC Hospitality Portfolio II MISC TRS, LLC, a Delaware limited liability
company              /s/ Daneale Erickson   By: /s/ Paul C. Hughes     Daneale
Erickson     Name:   Paul C. Hughes         Title: Authorized Signatory        
Date: March 17, 2017                   ARC Hospitality Portfolio II NTC TRS, LP,
a Delaware limited partnership               By: ARC HOSPITALITY PORTFOLIO II
NTC TRS GP, LLC, its general partner              /s/ Daneale Erickson   By: /s/
Paul C. Hughes     Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory         Date: March 17, 2017               WITNESS:  
MANAGER :               McKibbon Hotel Management, inc., a Florida corporation  
          /s/ James M. Coyle   By: /s/ David J. Hughs   James M. Coyle    
Authorized Signatory    

 

 2 

 

 

Exhibit A

 



HOTEL NAME   ADDRESS   CITY/STATE/ZIP   TRS OWNER   PROPERTY OWNER Courtyard
Asheville   One Buckstone Place   Asheville, NC 28805   ARC Hospitality
Portfolio I NTC TRS, LP  

ARC Hospitality Portfolio I NTC Owner, LP

Courtyard Athens Downtown   166 North Finley Street   Athens, GA 30601   ARC
Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
Courtyard Gainesville   3700 SW 42nd Street   Gainesville, FL 32608   ARC
Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
Courtyard Knoxville Cedar Bluff   216 Langley Place   Knoxville, TN 37922   ARC
Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
Courtyard Mobile   1000 West I-65 Service Road   Mobile, AL 36609   ARC
Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I MBGL 1000 Owner,
LLC Courtyard Orlando Altamonte Springs/Maitland   1750 Pembrook Drive  
Orlando, FL 32810   ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality
Portfolio I Owner, LLC Courtyard Sarasota Bradenton Airport   850 University
Parkway   Sarasota, FL 34234   ARC Hospitality Portfolio I MCK TRS,   ARC
Hospitality Portfolio I Owner, LLC Courtyard Tallahassee North/I-10 Capital
Circle   1972 Raymond Diehl Road   Tallahassee, FL 32308   ARC Hospitality
Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC Holiday Inn
Express and Suites: Kendall East-Miami   11520 SW 88th Street   Miami, FL 33176
  ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
Residence Inn Chattanooga Downtown   215 Chestnut Street   Chattanooga, TN 37402
  ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
Residence Inn Fort Myers   2960 Colonial Boulevard   Fort Myers, FL 33912   ARC
Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
Residence Inn Knoxville Cedar Bluff   215 Langley Place at North Peters Road  
Knoxville, TN 37922   ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality
Portfolio I Owner, LLC Residence Inn Macon   3900 Sheraton Drive   Macon, GA
31210   ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I
Owner, LLC Residence Inn Mobile   950 West I-65 Service Road S.   Mobile , AL
36609   ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I MBGL
950 Owner, LLC Residence Inn Sarasota Bradenton   1040 University Parkway  
Sarasota, FL 34234   ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality
Portfolio I Owner, LLC Residence Inn Savannah Midtown   5710 White Bluff Road  
Savannah, GA 31405   ARC Hospitality Portfolio I MCK TRS,   ARC Hospitality
Portfolio I Owner, LLC Residence Inn Tallahassee North/I-10 Capital Circle  
1880 Raymond Diehl Road   Tallahassee, FL 32308   ARC Hospitality Portfolio I
MCK TRS,   ARC Hospitality Portfolio I Owner, LLC Residence Inn Tampa North/I-75
Fletcher   13420 North Telecom Parkway   Tampa, FL 33637   ARC Hospitality
Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC Residence Inn
Tampa Sabal Park/Brandon   9719 Princess Palm Avenue   Tampa, FL 33619   ARC
Hospitality Portfolio I MCK TRS,   ARC Hospitality Portfolio I Owner, LLC
SpringHill Suites Asheville   Two Buckstone Place   Asheville, NC 28805  

ARC Hospitality Portfolio II NTC TRS, LP

  ARC Hospitality Portfolio II NTC Owner, LP TownePlace Suites Savannah Midtown
  11309 Abercorn Street   Savannah, GA 31419  

ARC Hospitality Portfolio II MISC TRS, LLC

  ARC Hospitality Portfolio II Owner, LLC

 



 1 

 

